UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-7233



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JOHN LEE WILLIAMS, JR.,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Richard L. Voorhees,
District Judge. (CR-97-182, CA-00-654-3)


Submitted:   September 18, 2001           Decided:   October 9, 2001


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


John Lee Williams, Jr., Appellant Pro Se. Robert Jack Higdon, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     John Lee Williams, Jr., appeals the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2001).

We have reviewed the record and the district court’s opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court. See United States v. Williams, Nos. CR-97-182; CA-

00-654-3 (W.D.N.C. June 26, 2001).   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                2